DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-13, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Earny et al. (US 2016/0160276 A1; pub. Jun. 9, 2016) in view of Jin et al. (US 2015/0252259 A1; pub. Sep. 10, 2015).
Regarding claim 1, Earny et al. disclose: an optical detection device (fig.1), comprising: an optical target including a solid body (fig.1, para. [0061]) that encloses a fluorescing material (para. [0005]) and a grating layer (para. [0110]); an objective (fig.1 item 101) to direct excitation light toward the optical target and to receive fluorescence emission from the optical target; a driver (para. [0062]) to move the objective to a region of interest proximate to the optical target; memory to store program instructions (para. [0086], [0112]); and a processor to execute the program instructions for detecting fluorescence emission from the optical target in connection with at least one of optical alignment or calibration of an instrument (para. [0094]). Earny et al. are silent about: the optical target includes a solid host material and the fluorescing material embedded in the solid host material, the solid host material having a predetermined phonon energy HOSTpx, the fluorescing material exhibiting a select ground energy level, a target excitation (TE) energy level, and a next lower lying (NLL) energy level spaced an energy gap FMecz below the TE energy level, wherein a ratio of the FMeG2/HOSTp: is three or more.
In a similar field of endeavor, Jin et al. disclose: the optical target includes a solid host material and the fluorescing material embedded in the solid host material (para. [0101]), the solid host material having a predetermined phonon energy HOSTpx (para. [0101]), the fluorescing material exhibiting a select ground energy level, a target excitation (TE) energy level, and a next lower lying (NLL) energy (fig.2 para. [0050]-[0051], [0103]-[0104], [0120], [0122]; these para. teach the ground level energy, the excitation level energy and the next lower energy level of the photon of the host material, HOSTPE energy level is 370 cm-1 and the energy level of FMEG2 is about 2x103cm-1, therefore, the ratio of the FMEG2/HOSTPE is three or more) motivated by the benefits for amplified and exceptional brightness (Jin et al. para. [0005]).
In light of the benefits for amplified and exceptional brightness as taught by Jin et al., it would have been obvious to one of ordinary skill in the art to modify the apparatus of Earny et al. with the teachings of Jin et al.
Regarding claims 4 & 16, Jin et al. disclose: the solid body represents a substrate comprising a solid host material doped with one or more ions that form the fluorescing material (para. [0006]) motivated for amplified and exceptional brightness (Jin et al. para. [0005]).
Regarding claims 7 & 19, Jin et al. disclose: the ratio of the FMgc2/HOSTPpe equals or is between four and ten (fig.2 para. [0050]-[0051], [0103]-[0104], [0120], [0122]; these para. teach the ground level energy, the excitation level energy and the next lower energy level of the photon of the host material, HOSTPE energy level is 370 cm-1 and the energy level of FMEG2 is about 2x103cm-1, therefore, the ratio of the FMEG2/HOSTPE is three or more) motivated by the benefits for amplified and exceptional brightness (Jin et al. para. [0005]).
Regarding claims 8 & 20, Jin et al. disclose: the solid host material includes at least one of glass, amorphous polymers, crystalline materials, semi-crystalline polymers, metallic glass, or ceramic (para. [0076]) motivated by the benefits for up-conversion luminescence at relatively low irradiation power (Jin et al. para. [0076]).
Regarding claim 9, Jin et al. disclose: the fluorescing material has a fluorescence emission wavelength with a center wavelength at or below about 1000 nm (para. [0120]) motivated by the benefits for enhanced luminescence intensity at low irradiance power (Jin et al.
Regarding claim 10, Jin et al. disclose: the solid host material has a maximum phonon energy less than or equal to 580 cm-1 (para. [0101]) motivated by the benefits for enhanced luminescence intensity at low irradiance power (Jin et al. abstract).
Regarding claim 11, Earny et al. disclose: the grating layer comprises microstructures formed on a surface of the optical target (para. [0110]).
Regarding claim 12, Earny et al. disclose: the grating layer is separated from the optical target by a fringe gap (para. [0110]).
Regarding claim 13, Earny et al. disclose: an optical target including a solid body that (fig.1) encloses a fluorescing material (para. [0049]) in a plurality of tiles (fig.16A), a first tile of the plurality of tiles comprising a centering fiducial (fig.16A) and a second tile of the plurality of tiles comprising a clear tile for use with an illumination uniformity operation (para. [0018]-[0019]); an objective (fig.1 item 101) to direct excitation light toward the optical target (fig.1 item 176, para. [0061]) and to receive fluorescence emission from the optical target; a driver (para. [0062]) to move the objective to a region of interest proximate to the optical target; memory (para. [0086], [0112]) to store program instructions; and a processor to execute the program instructions for detecting fluorescence emission from the optical target in connection with at least one of optical alignment or calibration of an instrument (para. [0094]). Earny et al. are silent about: the optical target includes a solid host material and the fluorescing material embedded in the solid host material, the solid host material having a predetermined phonon energy HOSTPE, the fluorescing material exhibiting a select ground energy level, a target excitation (TE) energy level, and a next lower lying (NLL) energy level spaced an energy gap FMecz below the TE energy level, wherein a ratio of the FMeG2/HOSTp: is three or more.
In a similar field of endeavor, Jin et al. disclose: the optical target includes a solid host material and the fluorescing material embedded in the solid host material (para. [0101]), the solid host material having a predetermined phonon energy HOSTPE HOSTpx (para. [0101]), the fluorescing material exhibiting a select ground energy level, a target excitation (TE) energy level, and a next lower lying (NLL) energy level spaced an energy gap FMecz below the TE energy level, wherein a ratio of the (fig.2 para. [0050]-[0051], [0103]-[0104], [0120], [0122]; these para. teach the ground level energy, the excitation level energy and the next lower energy level of the photon of the host material, HOSTPE energy level is 370 cm-1 and the energy level of FMEG2 is about 2x103cm-1, therefore, the ratio of the FMEG2/HOSTPE is three or more) motivated by the benefits for amplified and exceptional brightness (Jin et al. para. [0005]).
In light of the benefits for amplified and exceptional brightness as taught by Jin et al., it would have been obvious to one of ordinary skill in the art to modify the apparatus of Earny et al. with the teachings of Jin et al.

Claims 2 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Earny et al. (US 2016/0160276 A1; pub. Jun. 9, 2016) in view of Jin et al. (US 2015/0252259 A1; pub. Sep. 10, 2015) and further in view of Spruck et al. (US2014/0028667 A1; pub. Jan. 30, 2014).
Regarding claims 2 & 14, the combined references are silent about: the objective directs excitation light onto the optical target, the processor is to derive reference information from the fluorescence emission, the processor is to utilize the reference information in connection with the at least one of optical alignment or calibration of the instrument.
In a similar field of endeavor, Spruck et al. disclose: the objective directs excitation light onto the optical target, the processor is to derive reference information from the fluorescence emission, the processor is to utilize the reference information in connection with the at least one of optical alignment or calibration of the instrument (para. [0089], [0091]) motivated by the benefits for adaptable alignment (Sprunk et al. para. [0095]).
In light of the benefits for adaptable alignment as taught by Spruck et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the apparatus of Earny et al. and Jin et al. with the teachings of Spruck et al.

Claims 3 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Earny et al. (US 2016/0160276 A1; pub. Jun. 9, 2016) in view of Jin et al. (US 2015/0252259 A1; pub. Sep. 10, 2015) and further in view of Alessi et al. (US 2016/0184825 A1; pub. Jun. 30, 2016).
Regarding claims 3 & 15, the combined references are silent about: the optical target is permanently mounted at a calibration location proximate to the objective, the calibration location being separate from flow cell channels within the instrument.
In a similar field of endeavor, Alessi et al. disclose: the optical target is permanently mounted at a calibration location proximate to the objective, the calibration location being separate from flow cell channels within the instrument (para. [0065]) motivated by the benefits for optical alignment (Alessi et al. para. [0056]).
In light of the benefits for optical alignment as taught by Alessi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the apparatus of Earny et al. and Jin et al. with the teachings of Alessi et al.

Claims 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Earny et al. (US 2016/0160276 A1; pub. Jun. 9, 2016) in view of Jin et al. (US 2015/0252259 A1; pub. Sep. 10, 2015) and further in view of Cunningham et al. (US 2008/0278722 A1; pub. Nov. 13, 2008).
Regarding claim 5, the combined references are silent about: the solid body represents at least one of an epoxy or polymer that encloses quantum dots that emit fluorescence in one or more predetermined emission bands of interest when irradiated by the excitation light.
In a similar field of endeavor, Cunningham et al. disclose: the solid body represents at least one of an epoxy or polymer that encloses quantum dots that emit fluorescence in one or more predetermined emission bands of interest when irradiated by the excitation light (fig.1, para. [0105], [0119]) motivated by the benefits for improved signal to nose ratio (Cunningham et al. 
In light of the benefits for improved signal to nose ratio as taught by Cunningham et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the apparatus of Earny et al. and Jin et al. with the teachings of Cunningham et al.

Claims 6 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Earny et al. (US 2016/0160276 A1; pub. Jun. 9, 2016) in view of Jin et al. (US 2015/0252259 A1; pub. Sep. 10, 2015) and further in view of Levy et al. (US 2010/0271621 A1; pub. Oct. 28, 2010).
Regarding claim 6, the combined references are silent about: an anti-reflective coating formed on the optical target.
In a similar field of endeavor, Levy et al. disclose: an anti-reflective coating formed on the optical target (para. [0232]) motivated for the benefits for improved sensitivity and detection of dye molecules at lower concentration.
In light of the benefits for improved sensitivity and detection of dye molecules at lower concentration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the apparatus of Earny et al. and Jin et al. with the teachings of Levy et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884